Citation Nr: 0208644	
Decision Date: 07/30/02    Archive Date: 08/02/02

DOCKET NO.  00-16 346	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for hearing loss in the 
right ear.  

2.  Entitlement to service connection for tinnitus.  

3.  Entitlement to service connection for a heart condition 
secondary to service-connected hypertensive vascular disease.  

4.  Entitlement to a disability evaluation in excess of 10 
percent for hypertensive vascular disease.  



ATTORNEY FOR THE BOARD

William W. Berg, Counsel



INTRODUCTION

The appellant served on active duty from September 1973 to 
February 1974.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.  

2.  A right ear hearing loss was not present in service, and 
any current right ear hearing loss is not shown to be related 
to service or to an incident of service origin.  

3.  It is not shown that the appellant has tinnitus or that 
any current tinnitus is related to service or to an incident 
of service origin; the episode of tinnitus in service was 
acute and transitory and resolved.  

4.  It is not shown that the appellant has a heart condition, 
including a heart murmur, that is attributable to his 
service-connected hypertensive vascular disease.  Episodes of 
chest pain, either in service or thereafter, have not been 
related by competent evidence to any current organic heart 
disease.  

5.  The appellant's claim of entitlement to an increased 
rating for service-connected hypertensive vascular disease 
was received on January 6, 1998.  

6.  Neither the criteria in effect prior to January 12, 1998, 
nor the criteria that became effective on that date are more 
favorable to the appellant in this case in rating his 
service-connected hypertensive vascular disease.  

7.  Hypertensive vascular disease is manifested by diastolic 
blood pressure that is predominantly below 110 and by 
systolic blood pressure that is predominantly below 200.  
Continuous medication is needed to control the appellant's 
high blood pressure.  


CONCLUSIONS OF LAW

1.  Right ear hearing loss was not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1110, 5107 (West Supp. 2002); 
38 C.F.R. § 3.303 (2001).  

2.  Tinnitus was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 5107 (West Supp. 2002); 38 C.F.R. § 
3.303 (2001).  

3.  Service connection for a heart condition secondary to 
service-connected hypertensive vascular disease is not 
warranted.  38 U.S.C.A. §§ 1110, 5107 (West Supp. 2002); 
38 C.F.R. § 3.310(a) (2001).  

4.  The criteria for an evaluation in excess of 10 percent 
for hypertensive vascular disease have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 4.7, 4.104, Diagnostic Code 7101 (2001).  

5.  The criteria for an evaluation in excess of 10 percent 
for hypertensive vascular disease have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 4.7, 4.104, Diagnostic Code 7101 (effective prior to 
January 12, 1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), which 
redefined VA's duty to assist, enhanced its duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim, and eliminated the well-grounded-claim 
requirement.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
Supp. 2001).  See 66 Fed. Reg. 45,620-32 (Aug. 29, 2001) (to 
be codified as amended at 38 C.F.R. §§ 3.102, 3.156, 3.159, 
and 3.326) (regulations implementing the VCAA).  This change 
in the law is applicable to all claims filed on or after the 
date of enactment of the VCAA, or filed before the date of 
enactment and not the subject of a final decision by VA as of 
that date.  See VAOPGCPREC 11-00, 66 Fed. Reg. 33,311 (2001); 
Karnas v. Derwinski, 1 Vet. App. 308 (1991); Bernklau v. 
Principi, 291 F.3d 795 (Fed. Cir. 2002).  

The appellant filed an original application for VA 
compensation benefits in August 1976 by filing a VA Form 21-
526.  With that form on file, no specific application forms 
were required for the claims currently before the Board.  
Thus, there is no issue as to provision of a form or 
instructions for applying for the benefit.  38 U.S.C.A. § 
5102; 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. § 3.159(b)(2)).  

VA must, however, provide the claimant and the claimant's 
representative, if any, notice of required information and 
evidence not previously provided that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 66 Fed. Reg. 
45,620, 45,630 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. § 3.159(b)).  The RO provided the appellant (and 
his then attorney-representative) with a statement of the 
case in July 2000.  In February 2002, the RO sent the 
appellant a supplemental statement of the case addressing the 
issues now before the Board.  These documents listed the 
evidence considered, the legal criteria required for 
establishing service connection and secondary service 
connection, and the analysis of the facts as applied to those 
criteria, thereby informing the appellant of the information 
and evidence necessary to substantiate his service connection 
claims.  The RO noted in the supplemental statement of the 
case issued in February 2002 that the service connection 
claims had previously been denied as not well grounded, and 
these claims were therefore reconsidered under the provisions 
of the VCAA.  The Board notes that the RO rated the 
appellant's claim for an increased rating for hypertensive 
vascular disease under both the old and the new criteria for 
evaluating that disorder.  The RO provided those criteria to 
the appellant in the statement of the case issued in July 
2000.  

In addition to the supplemental statement of the case issued 
in February 2002, the RO notified the appellant in its letter 
of December 14, 2001, of the change in the law effected by 
the VCAA and of the relative burdens of the parties under 
that Act.  Although the letter contained an accurate 
statement of the law under the new Act, it also misleadingly 
included a statement about well-grounded claims.  This error, 
however, was harmless because the RO corrected the matter in 
its later issued supplemental statement of the case.  The 
Board concludes that VA has informed the appellant of the 
type of information and evidence necessary to substantiate 
his claims.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a); 66 Fed. Reg. 45,620, 45,630-31 (Aug. 
29, 2001) (to be codified as amended at 38 C.F.R. § 3.159(c), 
(d)).  Such assistance includes making every reasonable 
effort to obtain relevant records (including private and 
service medical records and those possessed by VA and other 
Federal agencies) that the claimant adequately identifies to 
the Secretary and authorizes the Secretary to obtain.  38 
U.S.C.A. § 5103A(b) and (c); 66 Fed. Reg. 45,620, 45,630-31 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. § 
3.159(c)(1-3)).  

The Board observes that the appellant's Social Security 
Administration records were obtained, as were VA treatment 
reports and all private medical reports identified by the 
appellant.  In particular, the Board notes that the appellant 
stated in his claim filed in January 1998 that he had 
received treatment for his heart condition at Baptist 
Memorial Hospital in Little Rock, Arkansas.  The appellant 
provided a release, and the RO obtained the available 
records, but these records showed only treatment for an 
unrelated condition in September 1996.  The Board also 
observes that the records obtained from the Social Security 
Administration were mostly duplicates of VA treatment 
reports.  

Assistance shall include providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d); 66 Fed. Reg. 45,620, 45,631 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. § 3.159(c)(4)).  
The appellant has been examined on numerous occasions over 
the years, including on a number of occasions since he filed 
his claim in January 1998.  The record is extensively 
documented, and also contains hearing testimony that 
tangentially touches upon the issues currently before the 
Board.  

As noted below, the appellant has been examined on numerous 
occasions over the years, including in service, to determine 
whether he has organic heart disease.  Despite these 
examinations, no examiner has found an organic heart 
disorder; only a heart murmur has been found on clinical 
examination, and even that finding has not been consistently 
made.  In any event, no examiner has attributed even the 
heart murmur to the service-connected hypertensive vascular 
disease.  With respect to the other service connection 
issues, the Board points out that even if a current 
examination showed the presence of tinnitus and hearing loss 
in the right ear, the record, as noted below, does not 
support a finding that would relate those disorders to 
service.  This is as much an evidentiary question as a 
medical one, and further examination or medical opinion would 
be unlikely to resolve the conflicts in the evidence 
regarding the possible origin of tinnitus or right ear 
hearing loss, even if shown to exist.  With respect to the 
claim for an increased rating, the examination and treatment 
reports since the receipt of the reopened claim provide 
multiple blood pressure readings and other evidence 
sufficient for rating purposes.  The Board finds that the 
evidence of record is sufficiently elaborate to yield a clear 
picture for rating purposes of the severity of the service-
connected hypertensive vascular disease.  Further development 
of the evidence of record would do little to enhance that 
picture.  The Board therefore finds that further assistance 
to the appellant, including an additional examination or 
medical opinion, is not required under the VCAA because no 
reasonable possibility exists that such assistance would aid 
in substantiating the claims.  38 U.S.C.A. § 5103(a)(2).  

Thus, on appellate review, the Board sees no areas in which 
further development is needed.  The requirements of the VCAA 
have essentially been met by the RO, and there would be no 
possible benefit in undertaking further development.  See 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  The totality of the evidence demonstrates that 
VA has undertaken reasonable efforts to assist the appellant 
in obtaining evidence necessary to substantiate the claims 
for the benefits sought.  

A.  Service connection for right ear hearing loss and 
tinnitus

The appellant essentially contends that he has tinnitus and 
hearing loss in the right ear as a result of a drill sergeant 
slamming him against a wall after the appellant had gotten 
into a series of fights.  

Although service connection may be granted for disability 
resulting from disease or injury incurred in or aggravated by 
service, 38 U.S.C.A. § 1110, there must be a showing of 
current disability, and there is none here.  The record is 
devoid of a diagnosis of tinnitus or right ear hearing loss.  
Indeed, the service medical records are completely negative 
for complaints or findings of hearing impairment in the right 
ear.  When examined for service entrance in October 1972, his 
pure tone thresholds, in decibels, were 5, 5, 5, and 10 in 
the right ear at 500, 1,000, 2,000, and 4,000 hertz.  When 
the appellant was examined for separation in January 1974, 
his pure tone thresholds, in decibels, were 5, 5, 5, and 15 
in the right ear at 500, 1,000, 2,000, and 4,000 hertz.  A 
right ear hearing loss was not diagnosed or even complained 
of.  

Although the appellant was seen in service for a complaint of 
earaches, the medical officer in October 1973 diagnosed left 
otalgia of two days' duration.  No complaint of hearing loss 
in either ear was voiced.  It was at this time that tinnitus 
was also diagnosed, but a history of being slammed into a 
wall by a drill sergeant was not shown.  Complaints or 
findings of tinnitus were not repeated in service, nor was 
tinnitus found when the appellant was examined for 
separation.  

In 1987, the appellant submitted a claim for service 
connection for left ear hearing loss.  The claim was later 
denied.  He attributed his claimed hearing loss to acoustic 
trauma in service.  He did not mention any hearing loss on 
the right, nor did he mention being slammed into a wall by a 
drill sergeant.  The appellant testified before a hearing 
officer at the RO in January 1999 regarding the incident with 
the drill sergeant, claiming that he had ringing in his ears 
as a result of being slammed up against a wall.  He also 
mentioned the incident when he was examined by VA in July 
2000.  However, no such incident was mentioned when he 
testified before a hearing officer at the RO in January 1997, 
when he related his claimed hearing impairment originated 
when he was on the rifle range in service and his earplugs 
fell out while he was shooting an M-60 machine gun.  He said 
that he had not been hunting since but that a physician or 
audiologist had not examined him for his claimed hearing 
loss.  He said that all of his treatment had been through VA.  
When he was assessed in the Vet Center in April 2001, the 
appellant repeated the incident with the drill sergeant but 
did not claim that he now had tinnitus or right ear hearing 
loss as a result.  

The record shows that the appellant has been examined on 
numerous occasions over the years by both private and VA 
clinicians.  His treatment has been primarily for his 
hypertensive vascular disease.  There is no showing of a 
continuity of symptomatology of tinnitus since the single 
episode in service and thus no basis for finding that 
tinnitus, even if found to be present, is related to service.  
See 38 C.F.R. § 3.303.  

Similarly, there is no showing of any complaints of hearing 
impairment in the right ear since service such as to 
constitute a basis for attributing any current right ear 
hearing loss to service.  Although the appellant was seen by 
VA in 1989 for complaints of a right ear infection, only 
right otitis media was assessed.  

The Board notes, moreover, that the appellant has been 
examined on numerous occasions for his service-connected 
psychiatric disorder.  It has been indicated on a number of 
occasions that he has auditory and visual hallucinations.  He 
is now rated totally disabled as a result of his psychiatric 
illness.  However, the very nature and history of his 
psychiatric disability, and the lack of consistency in the 
story he has told regarding the origin of his claimed 
tinnitus and right ear hearing loss, compels the conclusion 
that he does not have tinnitus or right ear hearing loss 
currently or that, if he does, they are unrelated to service 
or to any incident of service origin.  See Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 
1046 (1998) (Board has fact-finding authority to assess the 
quality of the evidence before it, including the duty to 
analyze its credibility and probative value, as well as 
authority to discount the weight and probity of evidence in 
light of its own inherent characteristics and its 
relationship to other items of evidence).  

The United States Court of Appeals for the Federal Circuit 
has held that "a veteran seeking disability benefits must 
establish . . . the existence of a disability [and] a 
connection between the veteran's service and the 
disability."  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  See D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 
2000); Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000) 
(to same effect).  The Federal Circuit has also held that a 
claimant must have the claimed disability at the time of his 
application for benefits, not merely findings in service.  
See Degmetich v. Brown, 104 F.3d 1328, 1331-33 (Fed. Cir. 
1997).  

In the absence of evidence showing the presence of tinnitus 
or right ear hearing loss and of each claimed disability's 
relationship to service, these claims for service connection 
must be denied.  The evidence is not so evenly balanced as to 
raise doubt concerning any material issue.  38 U.S.C.A. § 
5107(b).  

B.  Service connection for a heart condition secondary to 
service-connected hypertensive vascular disease

The appellant maintains that he has a heart condition due to 
his service-connected hypertensive vascular disease.  In the 
notice of disagreement submitted in September 1999, it was 
claimed that he now had cardiomegaly as a result of his 
service-connected disability.  

The record is replete with evidence of examination and 
treatment over the years for hypertensive vascular disease.  
Most of this treatment has been rendered by VA, although 
private treatment is also shown.  However, the record is 
devoid of any evidence that the appellant currently has a 
heart disorder that is proximately due to the service-
connected condition.  38 C.F.R. § 3.310(a).  The appellant 
has been examined on numerous occasions for the presence of 
an organic heart disorder, beginning in service, when his 
complaints included chest pain, but the ultimate diagnosis 
has always remained essential hypertension, i.e., 
hypertensive vascular disease.  

Following the appellant's complaints of chest pain in 
service, he underwent diagnostic work-ups that did not 
disclose the presence of a heart disorder.  The heart was 
normal on clinical examination during service, and chest X-
rays throughout service were negative for any showing of an 
organic heart disorder.  An electrocardiogram (ECG) in 
December 1973 showed a regular sinus rhythm (RSR).  

As early as October 1976, a heart disorder, possibly 
congenital in origin, was suspected.  The appellant was 
hospitalized by VA in November 1976 for a diagnostic work-up, 
and a cardiology consultation at that time suggested the 
presence of a grade I systolic murmur heard best at the apex 
and the 3rd left intercostal space radiating to the shoulder.  
While an echocardiogram revealed "some abnormality in septal 
motion," a chest X-ray and ECG were within normal limits.  
The cardiologist's impressions were labile hypertension, and 
a systolic ejection murmur of unknown etiology but probably 
little significance.  The hospital summary contains the 
assessment that there was no objective evidence of 
hypertensive cardiovascular disease.  The heart murmur, which 
was diagnosed as a systolic mitral heart murmur on VA 
examination in July 1988, when it was felt to be 
asymptomatic, has not been a consistent finding on successive 
examinations.  In any case, there is no competent evidence of 
record that the murmur, to the extent it can be said to be a 
manifestation of an organic heart disorder (as distinguished 
from a functional variant of an otherwise normal heart), is 
attributable to the service-connected hypertensive vascular 
disease, whether directly or by aggravation.  See Allen v. 
Brown, 7 Vet. App. 439, 448 (1995). 

The appellant underwent a VA cardiology evaluation in January 
1984, when a systolic murmur of unknown etiology was again 
heard.  But the examiner felt that the murmur was not 
characteristic of anything specific and did not attribute it 
to the appellant's hypertensive vascular disease.  

Although the appellant has maintained that he has 
cardiomegaly as a consequence of his service-connected 
hypertensive vascular disease, the record does not confirm 
the presence of cardiomegaly.  Although an ECG during a VA 
hospitalization in May and June 1986 showed minimal voltage 
criteria for left ventricular hypertrophy, this was felt to 
be a normal variant.  While a cardiology consultant in 
January 1984 felt that a chest X-ray suggested left 
ventricular prominence, an echocardiogram the following month 
was interpreted as within normal limits although perhaps with 
a slight increase in wall thickness.  However, no evidence of 
mitral valve prolapse (MVP) was visualized.  It was felt only 
that the appellant needed to be followed for treatment of his 
hypertensive vascular disease.  

Chest X-rays by VA in September 1988 were interpreted by the 
radiologist as showing developing cardiomegaly without 
evidence of cardiac decompensation.  However, the treating 
clinician indicated that an ECG was normal and that there was 
no change from two years previously when chest X-rays 
revealed no active disease.  Subsequent VA examinations, 
which included chest X-rays and ECG's, failed to disclose the 
presence of any organic heart disease.  The VA examination in 
January 1999 culminated in an impression only of hypertensive 
vascular disease.  A stress test administered by VA in June 
1998 showed that the appellant's heart rate and blood 
pressure responses were normal.  The ECG showed no 
significant change.  No perfusion defects were seen on either 
the stress or rest images.  Although the appellant complained 
of nausea, this was quickly relieved after the intravenous 
administration of Aminophylline.  When the appellant was seen 
at the emergency room of Baptist Memorial Hospital in 
September 1996 with a complaint of toothache, clinical 
examination of his heart revealed a regular rate and rhythm 
without murmur, gallop or rub.  The discharge diagnosis was 
toothache.  

Although the appellant is capable of providing evidence of 
symptomatology, a lay person is generally not capable of 
opining on matters requiring medical knowledge, such as the 
degree of disability produced by the symptoms or the 
condition causing the symptoms.  See Stadin v. Brown, 8 Vet. 
App. 280, 284 (1995), and cases cited therein.  See also 66 
Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (to be codified at 
38 C.F.R. § 3.159(a)(2) (defining competent lay evidence as 
"any evidence not requiring that the proponent have 
specialized education, training, or experience"; such 
evidence is competent "if it is provided by a person who has 
knowledge of facts or circumstances and conveys matters that 
can be observed and described by a lay person.")  There is, 
however, no competent evidence showing that any current 
organic heart disorder was caused or aggravated by the 
service-connected hypertensive vascular disease.  Competent 
medical evidence "means evidence provided by a person who is 
qualified through education, training, or experience to offer 
medical diagnoses, statements, or opinions."  See 66 Fed. 
Reg. 45,620, 45,630 (Aug. 29, 2001) (to be codified at 
38 C.F.R. § 3.159(a)(1)).  Competent medical evidence "may 
also mean statements conveying sound medical principles found 
in medical treatises.  It would also include statements 
contained in authoritative writings such as medical and 
scientific articles and research reports or analyses."  Id.  

In the absence of such evidence, it follows that the claim 
for secondary service connection for a heart condition must 
be denied.  The evidence is not so evenly balanced as to 
raise doubt concerning any material issue.  38 U.S.C.A. § 
5107(b).  

C.  Increased rating for hypertensive vascular disease

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2001), and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed the service medical records and all other evidence 
of record pertaining to the history of the service-connected 
disability at issue on this appeal.  The Board has found 
nothing in the historical record that would lead to the 
conclusion that the current evidence of record is not 
adequate for rating purposes.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity in civil occupations.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Separate diagnostic codes identify the 
various disabilities.  Where the issue is entitlement to an 
increased rating following the filing of a reopened claim, 
the current level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The evidence 
in closest proximity to the recent claim is the most 
probative in determining the current extent of impairment.  
Id.  

The record shows that service connection was established for 
hypertension by a rating decision dated in January 1977.  A 
noncompensable rating was assigned under Diagnostic Code 
7101, effective from the date of receipt of the original 
claim for compensation benefits in August 1976.  Although the 
appellant disagreed with the evaluation assigned, the Board 
upheld the RO's determination in a decision dated in August 
1977.  However, in June 1986, the Board granted a 10 percent 
rating for hypertension, and the RO implemented the decision 
the following month, making the grant effective from January 
1984.  

Thereafter, the appellant repeatedly reopened his claim for 
an increased rating for hypertension, but his claims for 
increase were consistently denied.  His most recent claim for 
a rating in excess of 10 percent was received on January 6, 
1998.  The criteria for evaluating diseases of the 
cardiovascular system were amended after the veteran filed 
his claim, becoming effective on January 12, 1998.  See 62 
Fed. Reg. 65,207 (Dec. 11, 1997).  

Where the law or regulation changes after a claim has been 
filed or reopened but before the administrative or judicial 
appeal process has been concluded, the version more favorable 
to the appellant applies unless Congress provided otherwise 
or permitted the Secretary of Veterans Affairs to do 
otherwise and the Secretary did so.  Karnas v. Derwinski, 1 
Vet. App. 308, 312-13 (1991).  

The appellant essentially contends that he has shortness of 
breath, headaches, chest pain, and related symptoms that 
warrant an increase in his current 10 percent evaluation for 
hypertensive vascular disease.  The evidence of record, 
however, does not support his claim for increase.  Although 
the record demonstrates that the appellant has been on 
continuous medication to control his high blood pressure for 
many years, his actual blood pressure readings do not equal 
or more nearly approximate those required for a 20 percent 
evaluation under Diagnostic Code 7101.  This is true whether 
the hypertensive vascular disease is rated under the old or 
the new criteria.  The Board notes that the RO rated the 
service-connected disorder under both sets of rating 
criteria.  

The record shows that during the prosecution of his most 
recent claim, the appellant's blood pressure has been 
recorded - by the Board's count - on more than 20 occasions 
since February 1998.  On only two occasions did the 
appellant's diastolic blood pressure exceed 110.  In January 
1999, his diastolic pressure was 115.  In July 2000, his 
diastolic pressure was 140.  On all other occasions, 
including readings taken later in July 2000, his diastolic 
blood pressure was 105 or below.  Most of the time, his 
diastolic pressure was in the 80s or 90s.  

Under Diagnostic Code 7101 as in effect prior to January 12, 
1998, a 10 percent evaluation was warranted for hypertensive 
vascular disease (essential arterial hypertension) where the 
diastolic pressure was predominantly 100 or more.  (A minimum 
10 percent evaluation was also assigned when continuous 
medication was shown necessary for the control of 
hypertension and there was a history of diastolic blood 
pressure of predominantly 100 or more.)  A 20 percent 
evaluation required diastolic pressure of predominately 110 
or more with definite symptoms.  

Under Diagnostic Code 7101, as effective on and after January 
12, 1998, a 10 percent evaluation is warranted for 
hypertensive vascular disease (hypertension and isolated 
systolic hypertension) where the diastolic pressure is 
predominantly 100 or more, or where the systolic pressure is 
predominantly 160 or more.  The minimum evaluation is also 
warranted for an individual with a history of diastolic 
pressure of predominantly 100 or more who requires continuous 
medication for control.  A 20 percent evaluation requires a 
diastolic pressure of predominantly 110 or more, or a 
systolic pressure of predominantly 200 or more.  

It is apparent from the record that the appellant's diastolic 
blood pressure readings do not equal of more nearly 
approximate those required for a 20 percent rating under 
Diagnostic Code 7101, whether the old or the new criteria are 
considered.  38 C.F.R. § 4.7.  These readings have not been 
predominantly 110 or more.  Indeed, they have been 
predominantly below 100.  Assuming, as the appellant claims, 
that he has definite symptoms of hypertensive vascular 
disease, these are only relevant under the old rating 
criteria if there is a threshold showing of diastolic 
pressure of predominantly 110 or more.  

The new rating criteria also provide for a 20 percent 
evaluation where there is a systolic pressure of 
predominantly 200 or more.  During the prosecution of this 
claim, the appellant's systolic blood pressure reading has 
met or exceeded 200 on only two occasions.  His systolic 
blood pressure was 238 in May 1998, when his diastolic 
pressure was 88, and 200 in July 2000, when his diastolic 
pressure was 140.  However, on all other occasions, the 
appellant's systolic blood pressure has been below 200, with 
the predominant reading ranging in the 140s and 150s.  When 
his systolic blood pressure was taken later in July 2000, it 
ranged from 176 to 131.  His blood pressure in November 2000 
was 181/97.  

As the service-connected hypertensive vascular disease is not 
shown to be manifested by blood pressure readings that meet 
or more nearly approximate the criteria for a 20 percent 
evaluation under either the old or new rating criteria, the 
preponderance of the evidence is against the appellant's 
claim for a rating in excess of 10 percent.  It follows that 
the claim must be denied.  See Gilbert v. Derwinski, 1 Vet. 
App. 49, 54-58 (1990).  


ORDER

Service connection for hearing loss in the right ear is 
denied.  

Service connection for tinnitus is denied.  

Service connection for a heart condition secondary to 
service-connected hypertensive vascular disease is denied.  

An increased evaluation for hypertensive vascular disease is 
denied.  



		
	C. W. SYMANSKI
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

